UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6233


MARVIN EDWARDS,

                  Petitioner - Appellant,

          v.

ERIC WILSON, Warden, FCI-Medium Petersburg,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00041-AWA-DEM)


Submitted:   July 29, 2014                  Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Edwards, Appellant Pro Se.    Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marvin Edwards, a District of Columbia Code offender,

seeks    to    appeal       the     district        court’s      orders   accepting     the

recommendation of the magistrate judge and denying relief on

Edwards’       28     U.S.C.        § 2241      (2012)      petition,       and    denying

reconsideration of that order.                      The orders are not appealable

unless    a    circuit          justice    or   judge    issues       a   certificate    of

appealability.         28 U.S.C. § 2253(c)(1)(A) (2012).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies           this    standard         by      demonstrating     that

reasonable      jurists           would    find      that     the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief          on     procedural        grounds,       the    prisoner      must

demonstrate         both    that     the     dispositive         procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Edwards has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                          We dispense with oral

                                                2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3